FILED
                             NOT FOR PUBLICATION                              NOV 22 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS ALBERTO ORDAZ-                            No. 10-71963
MORENO, AKA Carlos Ordaz-Moreno,
                                                 Agency No. A092-026-127
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 6, 2013**
                              San Francisco, California

Before: FARRIS, FERNANDEZ, and IKUTA, Circuit Judges.

       Carlos Alberto Ordaz-Moreno appeals the Board of Immigration Appeals’s

(“BIA”) decision concluding he was ineligible for (1) cancellation of removal

because he had been convicted of an aggravated felony; and (2) deferral of removal


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (CAT) because his allegation of government

involvement was too speculative. We have jurisdiction pursuant to 8 U.S.C.

§ 1252.

      The BIA correctly concluded that Ordaz-Moreno’s Arizona conviction for

attempted transportation of marijuana for sale constitutes an aggravated felony

conviction under the Immigration and Nationality Act. Transportation of

marijuana for sale, see Ariz. Rev. Stat. § 13-3405(A)(4), qualifies as an illicit

trafficking crime under 8 U.S.C. § 1101(a)(43)(B). We have concluded that

Arizona’s definition of attempt, see Ariz. Rev. Stat. § 13-1001(A), is coextensive

with the federal definition. United States v. Taylor, 529 F.3d 1232, 1238 (9th Cir.

2008). While Taylor was decided in the context of a criminal sentencing

proceeding, there is no basis to alter this statutory construction. “[W]here a statute

‘has both criminal and noncriminal applications,’ the statute should be consistently

interpreted in both criminal and noncriminal, i.e., immigration, applications.”

Martinez-Perez v. Gonzales, 417 F.3d 1022, 1028 n.3 (9th Cir. 2005) (quoting

Leocal v. Ashcroft, 543 U.S. 1, 11 n.8 (2004)). Ordaz-Moreno’s aggravated felony

conviction renders him ineligible for cancellation of removal. 8 U.S.C.

§ 1229b(a)(3).

      The BIA did not err in denying Ordaz-Moreno’s deferral of removal claim

under the CAT. Substantial evidence supports the BIA’s conclusion that Ordaz-
Moreno, if returned to Mexico, is not “more likely than not” to suffer torture with

the consent or acquiescence of a public official. 8 C.F.R. § 1208.17(a). Ordaz-

Moreno offered no evidence that Mexican officials knew of or supported instances

of torture carried out by Chapo’s organization. Moreover, the BIA correctly

concluded that Ordaz-Moreno did not proffer evidence that corruption in Mexico

was so widespread that it may be presumed in every case. For these reasons, the

record does not compel the conclusion that Mexican officials will acquiesce to

torture carried out by Chapo or his associates. See Santos-Lemus v. Mukasey, 542
F.3d 738, 747–48 (9th Cir. 2008).

      PETITION DENIED.




                                         3